DETAILED OFFICE ACTION
Applicability of AIA  or Pre-AIA  Provisions
00.	This application, filed on or after March 16, 2013, is being examined under the first inventor to file [hereinafter "FITF"] provisions of the AIA . 
If, however, this application's status as subject to FITF provisions is incorrect, then correcting the statutory bases of rejection(s) is not considered new ground(s) of rejection if the rationale supporting the rejection(s), and prior art relied upon, is the same under the AIA  and pre-AIA  statuses.
Applicant's Election
01.	Responding to the 4/1/2021 "Restriction Requirement," the 4/6/2021 "Response" elected, traverse, Species C (which was identified in the 4/1/2021 Requirement as being directed to the embodiment shown in FIGs. 3-9) for prosecution on the merits. 
The Response identified claims 1, 4, 5, and 8 as being directed to the elected embodiment. Accordingly, claims 2, 3, 6, 7, and 9-16 were withdrawn as being directed to non-elected inventions. See 37 CFR 1.142(b). 
The traversal was based on few common features as defeating the mutually exclusive characteristics. 
The 6/10/2021 Office Action noted that the contention missed the point. It explained that it is the mutually exclusive characteristics that sets the species apart, and causes the serious burden by requiring search for features that are not common. It noted that the 4/1/2021 Response identified only 2 out of 4 independent claims as reading on embodiment C. 
The 6/10/2021 Office Action maintained the Restriction Requirement and made it Final.
The 6/10/2021 Office Action, again, noted that Applicant may present a genus/generic process claim reading on all of the embodiment/species, which genus/generic claim, when allowed, will permit the rejoinder of the claims restricted as directed to non-elected species/embodiments. 
No generic claim has been presented.
Allowed Claims
02.	Independent claims 1 and 5 are allowed. The Restriction Requirement as applied to claims depending from independent claims 1 and 5 is withdrawn. Accordingly, claims 1-8 are indicated allowed.
Claims 9-16 however do NOT depend from either of claims 1 or 5. The Restriction Requirement as applied to claims 9-16 therefore is maintained. 
Quayle Action
03.	This application is in condition for allowance except for the following formal matter(s): The presence of claims 9-16, directed to inventions non-elected with traverse in the reply filed on 4/1/2021. 
Applicant is given TWO MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the application to issue. See M.P.E.P. § 821.01. Extensions of time under 37 CFR 1.136(a) will NOT be permitted since this application will be passed to issue. See M.P.E.P. § 821.01. 
The prosecution of this application is closed except for consideration of the above matter.
Invitation to Interview Examiner
04.	In view of the indication of allowed subject matter, Examiner notes the option of having an interview, before responding to the outstanding Office Action, to better advance prosecution. 
CONCLUSION
05.	This application is in condition for allowance except for the following formal matters: See, supra, paragraph 03, under the heading "Quayle Action." 
Applicant is given TWO MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the application to issue. Extensions of time under 37 CFR 1.136(a) will NOT be permitted since this application will be passed to issue.
The prosecution of this application is closed except for consideration of the above matter.
Any inquiry concerning this communication, or earlier communication(s) on this application, should be directed to Primary Examiner Hrayr A. Sayadian, who can be reached at (571) 272-7779, on Monday through Friday, 0730 – 1600 EDT/EST, whichever time zone is in effect at time of call--Mr. Sayadian's electronic mail address is hrayr.sayadian@uspto.gov. 
If attempts to reach Mr. Sayadian by telephone are unsuccessful, his supervisor, Supervisory Primary Examiner Wael Fahmy, can be reached at (571) 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available only through Private PAIR. For more information about the PAIR system, see http://pair-direct.uspto.gov. The Electronic Business Center (EBC) at (866) 217-9197 (toll-free) may answer questions on how to access the Private PAIR system. 
/HRAYR A SAYADIAN/
Primary Examiner, Art Unit 2814